Citation Nr: 0114607	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-21 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for right carpal and ulnar 
tunnel syndrome as being proximately due to or the result of 
service-connected status post amputation of the right little 
finger.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1988 to 
March 1991.

By rating decision of February 1984, the RO denied service 
connection for right carpal and ulnar tunnel syndrome 
secondary to service-connected status post amputation of the 
right little finger as not well grounded.  The veteran filed 
a notice of disagreement in September 2000, and a statement 
of the case (SOC) was issued the same month.  The veteran 
submitted a substantive appeal in September 2000, with no 
hearing requested.


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 has eliminated the concept of a well-
grounded claim (thus superseding the decision in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) and redefined VA's duty to assist the veteran 
regarding her claim.  The Veterans Claims Assistance Act of 
2000 provides, in pertinent part, that the veteran must be 
notified of any information, including medical or lay 
evidence, necessary to substantiate her claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  Furthermore, reasonable efforts must be 
made to obtain records (including private records) that the 
veteran sufficiently identifies and a medical examination 
must be made available when the evidence of record is 
insufficient for rendering a decision on the claim.  Veterans 
Claims Assistance Act of 2000, 114 Stat. at 2097-98.

The Board observes the RO has not been afforded an 
opportunity to consider the claim under the Veterans Claims 
Assistance Act of 2000, and thereby determine whether 
additional notification or development action is required.  
As the Veteran's Claims Assistance Act provisions are 
applicable to the veteran's claim, proceeding with a merits-
based decision could be prejudicial.  See Bernard v. Brown, 4 
Vet. App. 384 (1993) (holding that the veteran may be 
unfairly prejudiced by not having been afforded full benefit 
of procedural safeguards when Board addresses merits of claim 
not developed by RO); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49, 747 (1992)).  Therefore, 
a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims folder and identified certain assistance that must be 
rendered to comply with the Veterans Claims Assistance Act of 
2000.  The Board notes that the veteran has not been clearly 
advised that she may submit information, not previously 
provided, demonstrating a relationship between her current 
right carpal and ulnar tunnel syndrome and her service-
connected status post amputation of the right little finger.  
The Board observes that in the informal hearing presentation 
submitted by the veteran's representative in February 2001, 
the representative specifically requested that they be 
informed of evidence that would tend to substantiate the 
claim.  Pursuant to the notice provisions of the Veterans 
Claims Assistance Act of 2000, the veteran should be provided 
with an opportunity to submit additional supportive evidence 
and argument.

Additionally, the Board notes that there is no indication in 
the August 1998 VA examination whether the examiner reviewed 
the veteran's claims folder (including current treatment 
records) prior to the examination.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (the duty to assist may include an 
examination "which takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.").  The additional 
medical evidence of record may have assisted the VA examiner 
in rendering a medical opinion.  Furthermore, the examiner 
only discussed the veteran's carpal tunnel syndrome, which 
involves the median nerve, and did not address the veteran's 
ulnar tunnel syndrome, which involves the ulnar nerve.  
Another VA examination would be helpful in the adjudication 
of this case.

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), the purpose of any examination 
requested pursuant to this remand is to obtain information or 
evidence (or both) which may be dispositive of the appeal.  
If the veteran fails to report for any scheduled examination, 
a decision shall be based on the evidence of record.  See 
38 C.F.R. § 3.655.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  The RO should contact the veteran in 
writing for the purpose of advising her 
of the evidence needed to substantiate 
her claim for service connection for 
right carpal and ulnar tunnel syndrome 
secondary to service-connected status 
post amputation of the right little 
finger.  These sources of evidence may 
include private medical records showing 
treatment of the claimed disability (not 
previously provided), including medical 
opinions as to etiology; lay statements 
by witnesses, or personal testimony.  All 
records identified should be associated 
with the claims folder upon obtaining 
authorization.  If any requested records 
are unavailable, or the search for such 
records otherwise yields negative 
results, that fact should be clearly 
documented in the veteran's claims 
folder, and the veteran and her 
representative so notified and given the 
opportunity to submit the evidence on 
their own.

3.  After associating with the claims 
folder all documents pursuant to the 
development requested above, the veteran 
should be afforded an appropriate VA 
examination to determine the etiology of 
the veteran's right carpal and ulnar 
tunnel syndrome.  It is imperative that 
the physician who is designated to 
examine the veteran review the evidence 
in the claims folder, to include a 
complete copy of this REMAND.  All 
appropriate tests and studies should be 
conducted, and all clinical findings 
should be reported in detail.  The 
physician should render an opinio, as to 
whether it is at least as likely as not 
that any current right carpal and ulnar 
tunnel syndrome is due to or the result 
of the veteran's service-connected status 
post amputation of the right little 
finger.  If aggravated, the degree of 
aggravation should be quantified to the 
extent feasible.  Furthermore, the 
physician should address whether it is as 
least as likely as not that any current 
right carpal and ulnar tunnel syndrome is 
being aggravated by status post 
amputation of the right little finger.  
If the examiner agrees or disagrees with 
any other opinion of record, it would be 
helpful if the reasons are set forth.  
All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a legible report.

4.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the veteran's claim of 
entitlement to service connection for 
right carpal and ulnar tunnel syndrome 
secondary to service-connected status 
post amputation of the right little 
finger, on the merits, in light of all 
applicable evidence of record and all 
pertinent legal authority, to include the 
provisions of 38 C.F.R. § 3.655 (as 
appropriate) and the recently 
amended/added statutory provisions 
pertaining to VA's duty to notify and 
assist the veteran.  The RO must provide 
adequate reasons and bases for all of its 
determinations, citing all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.  If any benefit 
sought on appeal remains denied, the 
veteran and her representative should be 
provided with an appropriate supplemental 
statement of the case and given the 
opportunity to respond within the 
applicable time before the claims folder 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the 
Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals
		(Continued on Next Page)
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).



